Title: Monies Expended on the President’s House, 1807, 31 December 1807
From: 
To: Jefferson, Thomas


                        
                            
                        
                        Abstract of Monies expended on Account of the Presidents House in the Year 1807 per Report No. 20,567—
                  
                     
                        
                            To whom paid & for what purpose
                           N. of Voucher
                           Dolls   Cts
                        
                        
                           Ephraim Haines
                           
                           1
                           54
                           95
                        
                        
                           Michael Shaffner
                           for clearing out the well
                           2
                           6
                           
                        
                        
                           Alexander Cochrane
                           
                               " Nails and other articles of hardware
                           3
                           19
                           80
                        
                        
                           Peter Lenox
                           
                               " hire of as Labourer  for 5 days
                           4
                           3
                           75
                        
                        
                           Roll Carpenters
                           
                               " Work during October 1806
                           5
                           97
                           16
                        
                        
                           
                               ditto
                           
                               "  ditto Novr. & Decr. 1806
                           6
                           91
                           25
                        
                        
                           
                               ditto
                           
                               "  ditto January & February 1806
                           7
                           21
                           50
                        
                        
                           Peter Lenox
                           
                               " Labour & Carting
                           8
                           17
                           62
                        
                        
                           
                               do.
                           
                               " do—   do.
                           9
                           22
                           12
                        
                        
                           Robert Clarke
                           
                               " painting & Colours for ditto
                           10
                           585
                           
                        
                        
                           Henry Ingle
                           
                               " Hardware
                           11
                           42
                           
                               4
                        
                        
                           James C. King
                           
                               " Lumber
                           12
                           12
                           64
                        
                        
                           Robert Brown
                           
                               " 7½ day Labour
                           13
                           9
                           87
                        
                        
                           Francis Clarke
                           
                               " Nails
                           14
                           10
                           48
                        
                        
                           Lewis Clephan
                           
                               " Linseed Oil & spanish Whiting
                           15
                           5
                           50
                        
                        
                           George King & Co.
                           
                               " 1600 feet heart 5/4 Plank a 3 ¾
                           16
                           60
                           
                        
                        
                           Shaw & Birth
                           
                               " Mason– work, drayage & Labour as hire
                           17
                           696
                           94
                        
                        
                           N & D. Sellars
                           
                               " 135 feet lattice–wire a 50 Cts & puting door frame
                           18
                           72
                           58
                        
                        
                           Thomas Whelan & Pat. Connelly
                           for removing the Old Bricks from Gantts Kiln and laying them along the road in front of the  house}
                           19
                           71
                            
                        
                        
                           John Maffit
                           for Nails & Spanish whiting
                           20
                           9
                           75
                        
                        
                           Edgar Patterson
                           
                               " 20 Quires paper & 25 pens
                           21
                           1
                           12
                        
                        
                           Roll Carpenters
                           
                               " work during March & April 1807
                           22
                           169
                            
                        
                        
                           Peter Lenox 
                           
                               " Labourer’s hire and Cartage
                           23
                           5
                           87
                        
                        
                           Daniel Maddin
                           
                               " digging a ditch 65¾ perches a 50 Cts
                           24
                           32
                           87
                        
                        
                           Henry Ingle
                           
                               " 7 Spades
                           25
                           8
                           83
                        
                        
                           Harvey & Owens
                           
                               " removing 787½ Cubic yards earth from presdts sqr. & levelling 2401. s. yd.}
                           26
                           325
                           57
                        
                        
                           Peter Lenox
                           
                               " hauling Sundries
                           27
                           7
                           24
                        
                        
                           Roll Carpenters
                           
                               " Work during May 1807
                           28
                           118
                           75
                        
                        
                           
                               "  Labourers
                           
                               "  do. do. do
                           29
                           12
                           18
                        
                        
                           Whelan & Connelly
                           
                               " levelling & dressing 7.666½ sq: yards ground in Presd. gdn
                           30
                           459
                           69
                        
                        
                           George King & Co.
                           
                               " Lumber
                           31
                           44
                           
                               8
                        
                        
                           Timothy Caldwell
                           
                               " 20.617 hard bricks a $7.50 for two drains
                           32
                           154
                           62
                        
                        
                           Roll Carpenters
                           
                               " work during June 1807
                           33
                           123
                           25
                        
                        
                           Owen McGlue
                           
                               " 96½ barrels sand a 20 Cts
                           34
                           19
                           30
                        
                        
                           Benjamin Burch
                           
                               " levelling 14.639½ square yds. ground on Presdts. square
                           35
                           1.024
                           76
                        
                        
                           Harvey & Owens
                           for levelling 13,772¼ sq. Yards ground and Presdts. square
                           36
                           658
                           26
                        
                        
                           Thomas Williams
                           for Smith-work
                           37
                           24
                           
                               4
                        
                        
                           Matthias Hart
                           
                               "  do.
                           38
                           13
                           24
                        
                        
                           Alexander Cochrane
                           
                               " Nails, brads & Screws
                           39
                           13
                           62
                        
                        
                           Thomas Whelan
                           
                               " digging 20 drains, 220 Cubic Yards
                           40
                           44
                            
                        
                        
                           John McClelland
                           
                               " 11,500 hard bricks a $7.75
                           41
                           89
                           12
                        
                        
                           Henry Ingle
                           
                               " hardware
                           42
                           28
                           18
                        
                        
                           Roll Labourers
                           
                               " work during June 1807
                           43
                           25
                           86
                        
                        
                           Peter Lenox
                           
                               " Carting sundries
                           44
                           10
                           86
                        
                        
                           Roll Labourers
                           
                               " labour during July 1807
                           45
                           19
                           12
                        
                        
                           
                               " Carpenters
                           
                               " Work during do.
                           46
                           124
                           83
                        
                        
                           Owen McGlue
                           
                               " 54 barrels Sand a 200 Cts
                           47
                           10
                           80
                        
                        
                           Benjamin Burch
                           
                               " digging, removing & levelling earth in difft. parts of Prsdts. sq.
                           48
                           1885
                           23
                        
                        
                           Toby Simpson
                           
                               " Labourers work
                           49
                           10
                           50
                        
                        
                           Harvey & Owens
                           
                               " digging & removing 3.031 Cubic Yards of earth a 23 Cts sq.
                           50
                           479
                           96
                        
                        
                           James C. King
                           
                               " Lumber
                           51
                           10
                           63
                        
                        
                           Richard Parrott
                           
                               " 80℔ white rope
                           52
                           20
                            
                        
                        
                           John Evans
                           
                               " 8550 hard bricks a $7.50
                           53
                           64
                           12
                        
                        
                           Owen McGlue
                           
                               " 72 blls sand a 20 Cts
                           54
                           14
                           40
                        
                        
                           Basil Scott
                           
                               " labourers work
                           55
                           2
                           25
                        
                        
                           Roll Carpenters
                           
                               " Work during August
                           56
                           123
                           50
                        
                        
                           Peter Lenox
                           
                               " Carting sundries
                           57
                           5
                           12
                        
                        
                           Roll Labourers
                           
                               " labour during July & August 1807
                           58
                           263
                           38
                        
                        
                           George Andrews
                           
                               " Ornamental Composition work
                           59
                           34
                           11
                        
                        
                           Griffith Coombe
                           
                               " Lumber & hauling do
                           60
                           44
                           43
                        
                        
                           William Yates
                           
                               " Repairing a Pump
                           61
                           2
                           50
                        
                        
                           Roll Carpenters
                           
                               " labour during September 1807
                           62
                           111
                            
                        
                        
                           George Spunaugle
                           
                               " Smith work
                           63
                           9
                           76
                        
                        
                           John C. Shindle
                           
                               " New water pipes & Repairs to the Offices of the Presdts House—.—
                           64
                           12
                           75
                        
                        
                           Thomas Williams
                           
                               " Smith work
                           65
                           5
                           99
                        
                        
                           Joseph Dougherty
                           
                               " Manure purchased for the Presdts. Square
                           66
                           100
                           
                        
                        
                           Roll Labourers
                           
                               " Labour during Septr. 1807
                           67
                           122
                           16
                        
                        
                           
                           
                           
                           
                              7,920
                           
                           
                              80
                           
                        
                     
                  
                        
                            
                        
                    